DETAILED ACTION
This office action is in response to the application filed on 02 December 2021.
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	However, note that in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Status
	Claims 1-21 are currently pending.
Priority
Acknowledgment is made of Applicant’s claim for foreign priority based on an application filed in Japan on 08 December 2020. It is further noted Applicant has already filed a certified copy of the JP2020-203296 application as required by 35 U.S.C. 119(b).
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 02 December 2021, 27 December 2021 and 03 February 2022 were filed before the mailing date of the first action on the merits. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement have been reviewed and considered by the examiner.
Objection to Title
	The title is objected to because it is not sufficiently descriptive of the claimed invention. An updated title is required that is clearly indicative of the invention to which the claims are directed (e.g., INFORMATION PROCESSING APPARATUS, IMAGE GENERATION APPARATUS, INFORMATION PROCESSING METHOD, IMAGE GENERATION METHOD, AND STORAGE MEDIUM FOR GENERATING VIRTUAL VIEWPOINT IMAGES WITH ADDITIONAL INFORMATION). 
Claim Objections
	Claims 1, 10 and 20 are objected to because of the following minor informalities: Claims 1, 10 and 20 recite, in part, “processors functioning by executing instructions stored in one or more memories as the following units” which, for improved clarity, should be, “processors functioning, by executing instructions stored in one or more memories, as the following units” (insert a ‘comma’ after ‘functioning’ and ‘memories’).
	Claims 1, 18 and 20 are objected to because of the following informalities: Claims 1, 18 and 20 recite, in part, “outputting a parameter that is set in the setting” which should be “outputting the [[a]] parameter that is set in the setting”.
	Claim 13 is objected to because it is difficult to understand the intended scope of claimed limitations (please note, recited limitations were interpreted as best understood by the examiner). Please consider revising to clarify scope of claimed invention.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Further, the factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-6, 8, 18 and 20 are rejected under U.S.C. 103 as being unpatentable over Mizuno et al (JP 2018-49591 A (note, citations are to equivalent publication US 2019/0199997 A1 in English); Mizuno), in view of Redol J. (US 2015/0304698 A1; Redol).
RE Claim 1, Mizuno discloses an information processing apparatus comprising: one or more processors functioning by executing instructions stored in one or more memories (Mizuno: fig. 1, ‘image generating apparatus’ 120 coupled with ‘terminal apparatus’ 130 comprising a ‘display screen’ 132, figs. 3-4, illustrating an ‘image generating apparatus’; [0100], disclosing embodiments comprising processors executing instructions stored in a memory) as the following units:
a setting unit implicitly configured to set identification information indicating additional information (Mizuno: [0047, 0095], “the advertisement image is an image including a company name logo, a product logo, a product image and the like … the advertisement content is advertisement information including a company name logo, a product logo, a product image, a logo mark and an image”; note, content/image associated with a company or a product logo implicitly comprises ‘identification’ information of said company or product logo), and virtual viewpoint information on a virtual viewpoint image that is generated are associated, and an output unit configured to output a parameter that is set by the setting unit (Mizuno: [0036-0039], disclosing the use of virtual viewpoint information to generate a virtual viewpoint image for display on ‘terminal apparatus’ 130, [0081], “the advertisement area may be dynamically set according to the virtual viewpoint”; note, Mizuno’s display of a virtual viewpoint image based on identification information indicating additional information and virtual viewpoint information implicitly comprises a ‘setting unit’ configured to set a parameter that includes said identification information and said virtual viewpoint information, and an ‘output’ unit configured to output the parameter set by the ‘setting unit’).
However, although Mizuno does not appear to expressly teach,
Redol (in the field of dynamic advertisement insertion technologies) discloses a display condition of additional information that is displayed in an image (Redol: [0030-0031], “The advertisement parameters can include ... a duration of time the advertisement is displayed”).
	Thus, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Redol’s display condition of additional information that is displayed in an image with Mizuno’s setting unit configured to set a parameter, virtual viewpoint image and display of additional information so the combined Mizuno, modified by Redol, information processing apparatus comprises a setting unit configured to set a parameter with which a display condition of additional information that is displayed in a virtual viewpoint image. Further, the motivation for combining Redol’s display condition of additional information that is displayed in an image with Mizuno’s information processing apparatus would have been to provide a means for either specifying or controlling a display condition of the additional information displayed in an image.
RE Claim 2, Mizuno/Redol teaches the information processing apparatus according to claim 1, and Mizuno/Redol also implicitly discloses sets the parameter for each frame in which an image generation apparatus generates the virtual viewpoint image (Mizuno: fig. 8B, illustrating a change in position of an advertisement area; [0056], “the image generating apparatus 120 detects the movement of the object based on each frame of video. As shown in FIG. 8A, when a movement of a specific object 802 in the direction approaching a virtual viewpoint 800 is detected, the image generating apparatus 120 changes the position of an advertisement area 803 to a further rear position”).
RE Claim 3, Mizuno/Redol discloses the information processing apparatus according to claim 1, and further Mizuno teaches the virtual viewpoint information is information including at least one of a position of a virtual viewpoint, a view direction from the virtual viewpoint, and an angle of view corresponding to the virtual viewpoint (Mizuno: figs. 7A-7B and figs. 8A-8B, illustrating a position of a virtual viewpoint (e.g., ‘cam (x, y, z)’), a view direction, and an angle of view corresponding to the virtual viewpoint (e.g., view direction toward ‘advertisement area’, ‘adv (x, y, z)’ within angle/field of view shown by lines 701 emanating from ‘cam (x, y, z)’); [0046], disclosing generation of virtual viewpoint information relative to an origin, such as a central location in a stadium).
RE Claim 5, Mizuno/Redol discloses the information processing apparatus according to claim 1, and Mizuno in addition teaches the additional information includes information relating to an advertisement that is indicated by a 3D model format or texture (Mizuno: figs. 7A, 8A, ‘advertisement area, adv (x, y, z)’; [0038], disclosing 3D model-based rendering of virtual viewpoint image, where virtual viewpoint image includes a 3D background and a 3D ‘advertisement area’ for advertisement images/video; note, by implication, Mizuno teaches an advertisement indicated by a 3D model/texture since their advertisement image/video occupies a 3D ‘advertisement area’ and is rendered to appear natural in the 3D ‘advertisement area’).
RE Claim 6, Mizuno/Redol teaches the information processing apparatus according to claim 1, and additionally Mizuno discloses the additional information includes information relating to an object included in the virtual viewpoint image, which is indicated by a 3D model format or texture (Mizuno: figs. 7A, ‘player (x, y, z)’ 702, fig. 7B, ‘object image’ 711; [0038], disclosing 3D model-based rendering of virtual viewpoint image, where virtual viewpoint image includes a 3D background, a 3D object, and a 3D ‘advertisement area’ for advertisement images/video; note, by implication, Mizuno teaches additional information (e.g., ‘advertisement area’ comprising an advertisement image/video) includes information relating to a 3D object, [0054], placement of ‘virtual advertisement image’ 712 based on position of ‘object image’ 711 so as to avoid overlapping ‘object image’ within virtual viewpoint image).
RE Claim 8, Mizuno/Redol teaches the information processing apparatus according to claim 1, and further Redol discloses the display condition of the additional information includes at least one of a display time of the additional information, a display interval of the additional information, a display order of the additional information, and a number of times of display of the additional information (Redol: fig. 2, ‘display selected advertisements at selected times relative to the displayed video content’ 250; [0030], advertisement parameter includes a display time (e.g., duration of display) of advertisement, [0038], display time of advertisement relative to display of video content, [0040], display of advertisement at selected times relative to displayed video content (time interval implied)).
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Redol’s display condition comprising at least one of a display time, a display interval, a display order, and a number of times of display of additional information with Mizuno/Redol’s information processing apparatus comprising the display of additional information in a virtual viewpoint image in order to display the additional information at times most conducive to getting a user’s attention while minimizing distractions from the display of other content in the virtual viewpoint image.
RE Claim 18, Mizuno discloses an information processing method (Mizuno: title, “image processing apparatus, image generating method, and storage medium”, claim 16, “What is claimed is: 16. An image generating method”).
In addition, the remaining limitations recited in claim 18 are substantially similar in scope with corresponding limitations recited in claim 1 and are, therefore, rejected under the same rationale.
RE Claim 20, Mizuno discloses a non-transitory computer readable storage medium storing a program for causing a computer to perform a control method of controlling an information processing apparatus (Mizuno: fig. 3, illustrating exemplary components of ‘image generating apparatus’ – e.g., ‘CPU’ 301, ‘ROM’ 302, ‘RAM’ 303, ‘HDD’ 304 (processor for executing programs stored in ‘ROM’, ‘RAM’ and/or ‘HDD’ memories); [0041-0042], “The CPU 301 reads control programs stored in the ROM 302, and executes various processes. The RAM 303 is used as a temporary storage area such as a main memory, a work area and the like of the CPU 301. The HDD 304 stores various data, various programs and the like … The functions and processes of the image generating apparatus 120, which will be described later using flowcharts and the like, are realized by the CPU 301 which reads programs stored in the ROM 302 or the HDD 304 and executes the read programs”).
Further, the remaining limitations recited in claim 20 are substantially similar in scope with corresponding limitations recited in claim 1 and are, therefore, rejected under the same rationale.

	Claims 4 and 9 are rejected under U.S.C. 103 as being unpatentable over Mizuno, in view of Redol, and further in view of Nakao et al (US 2020/0234495 A1; Nakao).
RE Claim 4, Mizuno/Redol teaches the information processing apparatus according to claim 1, and even though Mizuno/Redol fails to expressly disclose,
Nakao (in the same field of endeavor as Mizuno) implicitly teaches a setting unit further sets, as a parameter, a time code of the virtual viewpoint image that is generated by an image generation apparatus (Nakao: fig. 19, illustrating ‘image processing apparatus’ 1’ comprising ‘image object analysis section’ 12 (image generation apparatus includes ‘image object analysis section’); [0153], “The imaging object analysis section 12 generates and outputs such imaging object analysis information Ia as described above for each frame to the viewpoint setting processing section 13a … the imaging object analysis information Ia is outputted, for example, with a time code associated therewith to the viewpoint setting processing section 13a”).
Before the effective filing date of the claimed invention, therefore, it would have been obvious for one of ordinary skill in the art to combine Nakao’s setting of a timecode of a virtual viewpoint image generated by an image generating apparatus in order to improve the appearance of the virtual image by synchronizing the virtual image with the 3D model data (Nakao, [0153]).
RE Claim 9, Mizuno/Redol discloses the information processing apparatus according to claim 1.
Still, although Mizuno/Redol does not expressly teach,
Nakao discloses a user interface that receives a user input (figs. 1 and 29, ‘inputting apparatus’ 6, and fig. 19, ‘inputting apparatus’ 6 and ‘HMD’ 51 (user interface (UI) is implied); [0101], “The inputting apparatus 6 is an apparatus for performing operation inputting to the image processing apparatus 1 (virtual viewpoint image generation section 13) and includes an operation section 61 that includes required operation elements such as, for example, various keys and buttons”, [0235], “the virtual viewpoint image generation section 13 waits for a gaze direction changing operation … the virtual viewpoint image generation section 13 waits for a predetermined operation input from the operation section 61 of the inputting apparatus 6, in particular, for a predetermined operation input that indicates a changing direction of the gaze direction Dv”), wherein a setting unit implicitly sets a parameter in accordance with a user input that is received via the user interface (Nakao: fig. 11, illustrating a flowchart for ‘inward’ and ‘outward’ viewpoint setting modes; [0101], “The inputting apparatus 6 is an apparatus for performing operation inputting to the image processing apparatus 1 (virtual viewpoint image generation section 13)”, [0114], “the virtual viewpoint image generation section 13 changes the position of the viewpoint of the virtual viewpoint image on the basis of operation information from the inputting apparatus 6 while keeping such following of the movement of the imaging object”).
	Before the effective filing date of the claimed invention, then, it would have been obvious for one of ordinary skill in the art to combine Nakao’s UI for receiving an input which sets a parameter associated with a virtual viewpoint image with Mizuno/Redol’s image processing apparatus, with the expected benefit of giving more control to a user by allowing the user to either directly or indirectly enter input into the image processing apparatus which affects the display of a virtual viewpoint image.

	Claim 7 is rejected under U.S.C. 103 as being unpatentable over Mizuno, in view of Redol, and further in view of Sakamoto et al (US 2014/0059588 A1; Sakamoto).
RE Claim 7, Mizuno/Redol discloses the information processing apparatus according to claim 5.
Even so, although Mizuno/Redol appears to not teach,
Sakamoto (in the field of advertisement distribution methods) discloses advertisement  information (e.g., additional information) that is indicated by the texture includes moving image data (Sakamoto: [0028], “the distribution device 11 generates free viewpoint video by mapping textures onto the 3D model and provides the free viewpoint video to the user terminal 4 that has issued a display request” (3D textures associated with a 3D model), [0039], “Examples of the advertisement information include 2D content or 3D content such as banner advertisements, text advertisements, or moving-picture advertisements, for example”).
	Before the effective filing date of the claimed invention, then, it would have been obvious for one of ordinary skill in the art to combine Sakamoto’s advertisement information indicated by a texture for moving image data with Mizuno/Redol’s information processing apparatus comprising advertisement information in order to increase the enjoyment of consuming users by displaying more interesting advertisement information.

	Claims 10-13, 19 and 21 rejected under U.S.C. 103 as being unpatentable over Nakao, in view of Liu et al (‘ICT: attention-based virtual content insertion’; Liu).
RE Claim 10, Nakao discloses an image generation apparatus (Nakao: fig. 1, ‘image processing apparatus’ 1 comprising ‘virtual viewpoint image generation section’ 13) comprising: one or more processors functioning by executing instructions stored in one or more memories (Nakao: [0106], teaching use of digital signal processor (DSP) for implementing ‘3D model generation section’ 11, ‘imaging object analysis section’12 and ‘virtual viewpoint image generation section 13; [0596], disclosing DSP and/or CPU, GPU executing programs stored in a storage apparatus (e.g., a memory) to execute processes related to imaging object analysis, setting of a viewpoint and generation of a virtual viewpoint image(s)) as the following units:
a first acquisition unit configured to acquire a parameter with which … virtual viewpoint information on a virtual viewpoint image that is generated are associated; implicitly discloses an extraction unit configured to extract … the virtual viewpoint information from the parameter; and discloses a generation unit configured to generate a virtual viewpoint image … based on … shape data indicating a shape of an object included in the virtual viewpoint image, and the virtual viewpoint information extracted by the extraction unit (Nakao: figs. 1 and 29, ‘inputting apparatus’ 6, and fig. 19, ‘inputting apparatus’ 6 and ‘HMD’ 51 (combination of ‘inputting apparatus’ 6 and ‘HMD’ 51 interpreted as a first acquisition unit), ‘3D model generation section’ 11 → ‘virtual viewpoint image generation section’ 13’; [0101], “The inputting apparatus 6 is an apparatus for performing operation inputting to the image processing apparatus 1”, [0110-0111], shape data of an object included in virtual viewpoint image, [0114], “the virtual viewpoint image generation section 13 changes the position of the viewpoint of the virtual viewpoint image on the basis of operation information from the inputting apparatus 6 while keeping such following of the movement of the imaging object”, [0126], set direction of virtual viewpoint image based on user gaze direction (viewpoint position and/or direction of virtual viewpoint image corresponds with acquired parameter(s)); note, use of acquired parameter(s) to generate a virtual viewpoint image implicitly includes an ‘extraction unit’ to obtain the acquired parameter(s)).
Yet, even though Nakao does not expressly teach,
Liu (in the field of attention-based virtual content insertion) discloses acquire a parameter with which a display condition of additional information that is displayed in an image is associated (Liu: section ‘introduction’, p. 202, “we propose a generic virtual content insertion solution based on visual attention analysis, called @ICT”; note, acquired parameter, visual attention, is associated with display condition (e.g., insertion time) of virtual content (e.g., additional information) – interpreted as a first acquisition associated with a display condition), implicitly discloses extract the display condition of the additional information, and identification information on the additional information (Liu: fig. 1, illustrating examples of virtual content insertion; note, by obtaining virtual content and then inserting said virtual content in an image or a video, Liu implicitly teaches extracting the display condition (e.g., insertion time) of the additional information (e.g., virtual content, such as advertisement image(s))), and an acquisition unit configured to acquire the additional information that is indicated by the extracted identification information based on the display condition of the extracted additional information (fig. 2, ‘VC selection’ illustrating a plurality of advertisement images/videos; note, by getting a specific virtual content and then inserting said specific virtual content in an image or a video, Liu implicitly teaches an acquisition unit for acquiring the additional information that is indicated by the extracted additional information – interpreted as a second acquisition associated with additional information), and generate an augmented image in which the additional information is displayed based on the acquired additional information (Liu: fig. 2, ‘VCI Result’ showing an exemplary augmented image comprising displayed additional/advertisement information; section 2.4.1 ‘our approach’, p. 204, “Figure 2 illustrates the overview of @ICT ... The insertion place module chooses LAR and then the VC selection module determines the virtual content according to visual consistency. Finally, the VCI module inserts the chosen content into the chosen shot, at the chosen place, through overlay or in-scene insertion”).
Thus, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine (1) Liu’s acquisition of a parameter with which a display condition of additional information is associated with Nakao’s first acquisition unit configured to acquire information so the combined Nakao/Liu first acquisition unit acquires a parameter with which a display condition of additional information that is displayed in a virtual viewpoint image, identification information indicating the additional information, and virtual viewpoint information on a virtual viewpoint image that is generated are associated, (2) Liu’s implicit extract the display condition of the additional information, and identification information on the additional information with Nakao’s extraction unit configured to extract virtual viewpoint information from a parameter so the combined Nakao/Liu extraction unit is configured to extract the display condition of the additional information, the identification information on the additional information, and the virtual viewpoint information from the parameter, and (3) Liu’s generation of an augmented image in which additional information is displayed with Nakao’s generation unit generating a virtual viewpoint image … based on … shape data indicating a shape of an object included in the virtual viewpoint image, and the virtual viewpoint information extracted by the extraction unit so the combined Nakao/Liu generation unit generates a virtual viewpoint image in which the additional information is displayed based on the additional information acquired by a second acquisition unit, shape data indicating a shape of an object included in the virtual view-point image, and the virtual viewpoint information extracted by the extraction unit.  Further, the motivation for combining Liu’s acquisition and extraction of data associated with said additional information with Nakao’s image generation apparatus would have been to generate more informative virtual viewpoint images to users by including interesting advertisements in the virtual viewpoint images.  
RE Claim 11, Nakao/Liu teaches the image generation apparatus according to claim 10, and Nakao also implicitly discloses the first acquisition unit acquires the parameter that is set for each frame in which the generation unit generates the virtual viewpoint image (Nakao: fig. 6, fig. 19 ‘3D model generation section’ 11 → ‘image object analysis section’ 12 → ‘virtual viewpoint image generation section’ 13’ (generation of virtual view image every frame); [0151-0153], “FIG. 6 depicts an example of the imaging object analysis information Ia outputted from the imaging object analysis section 12 to the virtual viewpoint image generation section 13 (viewpoint setting processing section 13a) … The imaging object analysis section 12 generates and outputs such imaging object analysis information Ia as described above for each frame to the viewpoint setting processing section 13a”, [0244], “At this time, setting of a viewpoint Pv may be performed for all frames”; note, by generating a virtual viewpoint image every frame, Nakao implicitly teaches acquisition of parameter(s) that is/are set for each frame).
RE Claim 12, Nakao/Liu discloses the image generation apparatus according to claim 10, and further Nakao teaches the virtual viewpoint information is information including a position of a virtual viewpoint, a view direction from the virtual viewpoint, and an angle of view corresponding to the virtual viewpoint (Nakao: fig. 11, illustrating a flowchart for ‘inward’ and ‘outward’ viewpoint setting modes; [0114], “the virtual viewpoint image generation section 13 changes the position of the viewpoint of the virtual viewpoint image on the basis of operation information from the inputting apparatus 6 while keeping such following of the movement of the imaging object” (position of virtual viewpoint), [0126], generation of ‘inward’ or ‘outward’ image from virtual viewpoint position Pv, [0160-0163], brief discussion of viewpoint settings with respect to virtual viewpoint position Pv and view/gaze direction Dv from a virtual viewpoint, [0354], disclosing view/gaze direction Dv is associated with a field of view (FoV) of a virtual viewpoint image; note, FoV is interpreted as an angle of view corresponding to a virtual viewpoint).
RE Claim 13, Nakao/Liu teaches the image generation apparatus according to claim 10, and Nakao discloses extract a time code, set by the generation unit, and acquired by the first acquisition unit (Nakao: [0153], “The imaging object analysis section 12 generates and outputs such imaging object analysis information Ia as described above ... the imaging object analysis information Ia is outputted, for example, with a time code associated therewith to the viewpoint setting processing section 13a such that frame synchronism is established with 3D model data”; note, in order for Nakao’s viewpoint setting processing section 13a to establish frame synchronism with 3D model data, Nakao’s implied extraction unit extracts the time code), and
generate a virtual viewpoint image based on shape data of an object, wherein object shape data is stored in advance, corresponding to the extracted time code (Nakao: fig. 1, ‘3d model generation section’ 11 → ‘image object analysis section’ 12 → ‘virtual viewpoint image generation section’ 13 (generate a virtual viewpoint image based on shape data corresponding to the time code outputted by Nakao’s ‘image object analysis section’ 12), fig. 6, illustrating a database of object-related information; [0151-0155], generation of virtual viewpoint image comprising ID and model information of player objects; further, note, Nakao’s model information is stored in advance, and is interpreted as shape data since said model enables the determination of posture of the object), while
Liu teaches generate an image in which additional information is displayed (Liu: fig. 2, ‘VCI Result’ showing an exemplary augmented image comprising displayed additional/advertisement information; section 2.4.1 ‘our approach’, p. 204, “Figure 2 illustrates the overview of @ICT ... The insertion place module chooses LAR and then the VC selection module determines the virtual content according to visual consistency. Finally, the VCI module inserts the chosen content into the chosen shot, at the chosen place, through overlay or in-scene insertion”).
Before the effective filing date of the claimed invention, then, it would have been obvious for one of ordinary skill in the art to combine Liu’s generation of an image in which additional information is displayed with Nakao’s extraction of a time code and generation of a virtual viewpoint image, based on stored shape data of an object, in order for the updated Nakao/Liu image generation apparatus to generate an augmented virtual viewpoint image, based on stored shape data of an object, and corresponding to a time code extracted by the extraction unit. Additionally, the motivation for combining Liu’s generation of an image in which additional information is displayed with Nakao/Liu’s image processing apparatus would have been to establish frame synchronism with shape data of object(s) within the 3D model data environment while also providing advertisement information to user of the combined apparatus.
RE Claim 19, Nakao discloses an image generation method (Nakao: [0046], “the image processing method according to the present technology is an image processing method for an image processing apparatus … generating an observation image from a viewpoint in the three-dimensional space on the basis of the three-dimensional information, and setting the viewpoint that follows movement of the imaging object when the virtual viewpoint image is generated”).
	Additionally, the remaining limitations recited in claim 19 are substantially similar in scope with corresponding limitations recited in claim 10 and are, therefore, rejected under the same rationale.
RE Claim 21, Nakao discloses a non-transitory computer readable storage medium storing a program for causing a computer to perform a control method (Nakao: [0596], disclosing DSP and/or CPU, GPU executing programs stored in a storage apparatus (e.g., a memory) to execute processes related to imaging object analysis, setting of a viewpoint and generation of a virtual viewpoint image(s), [0046], “the image processing method according to the present technology is an image processing method for an image processing apparatus … generating an observation image from a viewpoint in the three-dimensional space on the basis of the three-dimensional information, and setting the viewpoint that follows movement of the imaging object when the virtual viewpoint image is generated” (interpreted as a control method)).
	Further, the remaining limitations recited in claim 21 are substantially similar in scope with corresponding limitations recited in claim 10 and are, therefore, rejected under the same rationale.

	Claims 14-15 are rejected under U.S.C. 103 as being unpatentable over Nakao, in view of Liu, and further in view of Mizuno.
RE Claim 14, Nakao/Liu teaches the image generation apparatus according to claim 10.
Yet, even though Nakao/Liu does not appear to expressly disclose,
Mizuno teaches the additional information includes information relating to an advertisement that is indicated by a 3D model format or texture (Mizuno: figs. 7A, 8A, ‘advertisement area, adv (x, y, z)’; [0038], disclosing 3D model-based rendering of virtual viewpoint image, where virtual viewpoint image includes a 3D background and a 3D ‘advertisement area’ for advertisement images/video; note, by implication, Mizuno teaches an advertisement indicated by a 3D model/texture since their advertisement image/video occupies a 3D ‘advertisement area’ and is rendered to appear natural in the 3D ‘advertisement area’).
Therefore, before the effective filing date of the claimed invention, then, it would have been obvious for one of ordinary skill in the art to combine Mizuno’s advertisement information indicated by a 3D model format with Nakao/Liu’s image generating apparatus, with the expected benefit of improving the appearance of the displayed virtual viewpoint image by having 3D advertisement information overlaying 3D background information.
RE Claim 15, Nakao/Liu discloses the image generation apparatus according to claim 10.
Even so, although Nakao/Liu does not appear to expressly teach,
Mizuno discloses the additional information includes information relating to an object included in the virtual viewpoint image, which is indicated by a 3D model format or texture (Mizuno: figs. 7A, ‘player (x, y, z)’ 702, fig. 7B, ‘object image’ 711; [0038], disclosing 3D model-based rendering of virtual viewpoint image, where virtual viewpoint image includes a 3D background, a 3D object, and a 3D ‘advertisement area’ for advertisement images/video; note, by implication, Mizuno teaches additional information (e.g., ‘advertisement area’ comprising an advertisement image/video) includes information relating to a 3D object, [0054], placement of ‘virtual advertisement image’ 712 based on position of ‘object image’ 711 so as to avoid overlapping ‘object image’ within virtual viewpoint image).
Before the effective filing date of the claimed invention, then, it would have been obvious for one of ordinary skill in the art to combine Mizuno’s additional information comprising information relating to an object in the virtual viewpoint image indicated by a 3D model format or texture with Nakao/Liu’s image generation apparatus in order to improve the appearance of the generated virtual viewpoint image. 

Claim 16 is rejected under U.S.C. 103 as being unpatentable over Nakao, in view of Liu, and Mizuno, and further in view of Sakamoto.
RE Claim 16, Nakao/Liu/Mizuno discloses the image generation apparatus according to claim 14.
However, although Nakao/Lin/Mizuno fails to expressly teach,
Sakamoto discloses advertisement  information (e.g., additional information) that is indicated by the texture includes moving image data (Sakamoto: [0028], “the distribution device 11 generates free viewpoint video by mapping textures onto the 3D model and provides the free viewpoint video to the user terminal 4 that has issued a display request” (3D textures associated with a 3D model), [0039], “Examples of the advertisement information include 2D content or 3D content such as banner advertisements, text advertisements, or moving-picture advertisements, for example”).
	Thus, before the effective filing date of the claimed invention, then, it would have been obvious for one of ordinary skill in the art to combine Sakamoto’s advertisement information indicated by a texture for moving image data with Nakao/Liu/Mizuno’s information processing apparatus comprising advertisement information in order to increase the enjoyment of consuming users by displaying more interesting advertisement information.
	
Claim 17 is rejected under U.S.C. 103 as being unpatentable over Nakao, in view of Liu, and further in view of Redol.
RE Claim 17, Nakao/Liu teaches the image generation apparatus according to claim 10, but even though Nakao/Liu does not expressly disclose,
Redol discloses the display condition of the additional information includes at least one of a display time of the additional information, a display interval of the additional information, a display order of the additional information, and a number of times of display of the additional information (Redol: fig. 2, ‘display selected advertisements at selected times relative to the displayed video content’ 250; [0030], advertisement parameter includes a display time (e.g., duration of display) of advertisement, [0038], display time of advertisement relative to display of video content, [0040], display of advertisement at selected times relative to displayed video content (time interval implied)).
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Redol’s display condition comprising at least one of a display time, a display interval, a display order, and a number of times of display of additional information with Nakao/Liu’s information processing apparatus comprising the display of additional information in a virtual viewpoint image in order to display the additional information at times most conducive to getting a user’s attention while minimizing distractions from the display of other content in the virtual viewpoint image.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F. VALDEZ whose telephone number is (571) 270-3744.  The examiner can normally be reached Monday-Friday; 7:30am - 4:00 pm EST.
Examiner interviews are available via telephone or video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached at (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICK F VALDEZ/Examiner, Art Unit 2611